S. purchased a tract of land from W. and received a deed of bar*623gain and sale, with general warranty. S. then agreed to sell this land to J., giving “ such title as received from W., and from no one else.” Question was submitted to the court, whether S. was bound to include in his deed to J., under this agreement, a general warranty against the claims of all persons whomsoever. The Circuit judge (Aldrich) held that such was the meaning of the instrument; and this court affirmed the judgment of the court below. Opinion by
January 10th, 1881.
G. W Oroft and James Aldrich, Jr., for appellant.
Henderson Bros., contra.
Simpson, C. J.,